Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This Notice of Allowance is in response to Preliminary amendment dated 08/17/2021 including amendment to claim 1, Specification and the Abstract.  The amendments to the claim 1 and the Abstract are to make them conform to US practice. There is no change of scope. Claims 2-10 are cancelled.

Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed for the reasons as below in the context of all other limitations of the claim. 
The closest prior art of Weissfloch et al (US 3814983) discloses some limitations but some differences as follows remain.
the band waistlines are provided at the other end by mutually separated lockable electromagnetic oscillators, where the position of the lockable electromagnetic oscillators defines an exact point of reflection of a waves to perform its maximal amplitude by count up of a direct and a reflected wave;

	the tenons are mutually separated in distance λB /2, where λB is a longitude of the wave at the exit of the waveguide-band transmission	and positioned in a path of the reflected waves Z, which is leading from the lockable electromagnetic oscillator to the bridge band; and
	the bridge band attends to split a coming wave to two identical waves shifted by 180°, where each one of the waves spreads on a different band waistline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

RAM N. KACKAR
Primary Examiner
Art Unit 1716


/RAM N KACKAR/Primary Examiner, Art Unit 1716